Order entered January 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01246-CR

                             JOHNATHAN COOPER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 297th District Court
                                  Tarrant County, Texas
                             Trial Court Cause No. 1031532D

                                           ORDER
       Johnathan Cooper appeals the trial court’s findings on his post-conviction DNA testing.

Although originally filed in the Second Court of Appeals, this case was transferred to this Court

on September 26, 2018 by the Texas Supreme Court pursuant to a docket equalization order.

TEX. GOV’T CODE ANN. § 73.001.

       Appellant filed a pro se notice of appeal. The same day, the trial court appointed trial

counsel as appellate counsel. In December 2018, appellant filed a motion to abate for a hearing

on counsel stating he had filed a State Bar grievance and a legal malpractice claim against trial

counsel. We denied that motion. Since then, appellant has filed three additional pro se motions

and/or correspondence seeking a hearing on appellate counsel.
        Because there may be a conflict, we ORDER the trial court to hold a hearing to

determine whether appellant should be appointed new counsel in this appeal. If the trial court

cannot obtain appellant’s presence at the hearing, the trial court shall conduct the hearing in

appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no

pet.) (per curiam).

        We ORDER the trial court to transmit a record, containing written findings of fact, any

supporting documentation, and any orders, to this Court within THIRTY DAYS of the date of

this order.

        We DIRECT the Clerk to send a copy of this order to the Honorable David Hagerman,

Presiding Judge, 297th Judicial District Court, Tarrant County; to Michael Berger; to appellant

Johnathan Cooper, TDCJ# 01862306, Roberson Unit, 12071 FM 3522, Abilene, TX 79601; and

to the Tarrant County District Attorney’s Office.

        We DEFER ruling on the January 8, 2019 motion for extension of time to file appellant’s

brief until the hearing on counsel has been held and the Court has received the trial court’s

findings.

        This appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                    /s/   LANA MYERS
                                                          JUSTICE